


109 HR 5945 IH: To amend title XI of the Social Security Act to protect

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5945
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Pallone (for
			 himself and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XI of the Social Security Act to protect
		  the privacy of drug prescriber information.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Privacy Protection Act of 2006.
		2.Protection of
			 privacy of drug prescriber information
			(a)In
			 generalTitle XI of the Social Security Act is amended by adding
			 at the end the following new section:
				
					1180.Privacy of prescriber information(a)In
				generalA drug manufacturer
				(as defined for purposes of section 1927) may not, directly or indirectly, use
				prescriber identifiable health information for commercial purposes.
						(b)PenaltyAny manufacturer that violates subsection
				(a) shall be fined not more than $50,000, or imprisoned not more than one year,
				or both, for each such violation.
						(c)DefinitionsFor
				purposes of this section:
							(1)Commercial
				purposes
								(A)In
				generalThe term commercial purposes includes
				advertising, marketing, promotion, or any activity that could be used to
				influence sales or market share of a pharmaceutical product or to influence or
				evaluate the prescribing behavior of a prescriber.
								(B)ExclusionSuch
				term does not include—
									(i)pharmacy
				reimbursement;
									(ii)formulary
				compliance;
									(iii)care
				management;
									(iv)utilization
				review by a provider or supplier, an individual’s insurance provider, or the
				agent of either; or
									(v)health care
				research, including clinical research and health services research.
									(2)PrescriberThe
				term prescriber means a physician or other health care
				practitioner that is authorized under State law to prescribe a prescription
				drug or biological.
							(3)Prescriber
				identifiable health informationThe term prescriber
				identifiable health information means health information relating to a
				prescription drug or biological which—
								(A)identifies the
				prescriber of the drug or biological; or
								(B)with respect to
				which there is a reasonable basis to believe that the information can be used
				to identify such prescriber.
								(4)Prescription
				drug or biologicalThe term prescription drug or
				biological means a drug or biological that may be dispensed only upon
				prescription.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on a date, specified by the Secretary of
			 Health and Human Services, that is not later than one year after the date of
			 the enactment of this Act.
			
